PER CURIAM.
The former wife, Juliana Rico-Perez Mejia, appeals from a final order granting the husband’s verified petition for modification of final judgment and designating the former husband, Manuel J. Rico-Perez, as the primary residential parent of their minor son. We affirm.
A review of the record shows that the trial court conducted a full evidentiary hearing and heard the testimony of several witnesses, including a court-appointed psychologist and a court-appointed guardian ad litem. The court-appointed psychologist and the court-appointed guardian ad litem both testified regarding their lengthy evaluations and indicated that a change of custody was warranted and that the change would be in the best interests of the child. In accordance, the trial court found that a substantial change in circum*316stances had occurred since the entry of the final custody decree and that the child’s best interest or welfare would be promoted by the change of custody. We find that this conclusion was amply supported by substantial, competent evidence and that the trial court acted within its discretion when it modified the minor child’s primary residential parent.
Affirmed.